Name: Commission Regulation (EEC) No 2268/93 of 12 August 1993 suspending advance fixing of export refunds on certain cereal products exported in the form of goods not covered by Annex II to the Treaty
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 203/16 Official Journal of the European Communities 13 . 8. 93 COMMISSION REGULATION (EEC) No 2268/93 of 12 August 1993 suspending aidvance fixing of export refunds on certain cereal products exported in the form of goods not covered by Annex II to the Treaty adjusted ; whereas in order to prevent applications for advance fixing of refunds for speculative purposes, the abovementioned advance fixing should be suspended until this adjustment comes into force ; Whereas the Management Committee for Cereals has not delivered an opinion within the time limit set by its chairman, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organization of the market in cereals ('), as amended by Regulation (EEC) No 2193/93 (2), and in particular the first subparagraph of Article 13 (7) thereof, Having regard to Council Regulation (EEC) No 3035/80 of 11 November 1980 laying down general rules for gran ­ ting export refunds on certain agricultural products exported in the form of goods not covered by Annex II to the Treaty, and the criteria for fixing the amount of such refunds (3), as last amended by Regulation (EEC) No 3381 /90 (4), and in particular the first subparagraph of Article 5 (3) thereof, Whereas Article 13 (7) of Regulation (EEC) No 1766/92 and Article 5 (3) of Regulation (EEC) No 3035/80 make provision for advance fixing of the refund to be suspended for basic products applied in the form of certain goods ; Whereas the situation on certain markets may make it necessary for the refunds on certain products to be Article 1 Advance fixing of export refunds on maize (corn) exported in the form of goods listed in Annex B to Regu ­ lation (EEC) No 1766/92 is suspended until 31 August 1993 inclusive . Article 2 This Regulation shall enter into force on 13 August 1993. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 12 August 1993 . For the Commission Christiane SCRIVENER Member of the Commission (') OJ No L 181 , 1 . 7. 1992, p. 21 . (2) OJ No L 196, 5. 8 . 1993, p. 22. 0 OJ No L 323, 29. 11 . 1980, p. 27. (4) OJ No L 327, 27. 11 . 1990, p. 4.